— Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered April 10, 1991, which denied petitioners’ application for leave to file a late notice of claim, unanimously affirmed, without costs.
Upon review of the record, we find that the IAS Court did not abuse its discretion in denying the application to file a late notice of claim pursuant to General Municipal Law § 50-e (5) where the petitioners failed to demonstrate a reasonable excuse for the failure to serve a timely notice; failed to sustain their burden of demonstrating that the municipal respondents had acquired actual knowledge of the essential facts constituting the claims for, inter alia, false arrest, false imprisonment, malicious prosecution, and intentional infliction of emotional distress, within 90 days after the claims arose or a reasonable time thereafter; and where the delay in filing a timely notice deprived the respondents of an opportunity to investigate while the claims were fresh and information relating thereto was readily available (see, Matter of Perry v City of New York, 133 AD2d 692, 693). Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.